Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant argues that Shields does not teach One time pad data.  While Examiner asserts that random numbers, used once qualify as one time pads, Examiner has incorporated Tomkow US 2017/0180117 to meet the claims as amended.

Applicant argues updating cipher parameters “during an active communication” is not taught.   Examiner argues that a broad but reasonable interpretation of this limitation would consider any update an “active communication”.  No context in claim 1 or 2 is given for what qualifies as an “active data communication”.  Examiner encourages Applicant for further clarification and context if Applicant wishes a more narrow interpretation. 



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:



Claims 1, 8, 15, is/are rejected under 35 U.S.C. 103 as being unpatentable over Shields US 10,382,196 in view of Tomkow US 2017/0180117

As per claims 1, 8, 15 Shields teaches A computer-implemented method for encrypting and decrypting data during an active data communication, comprising: receiving seed data; extracting a plurality of first seed bits from the seed data; using the extracted first seed bits to index into a first index location of first one-time pad (OTP) data and obtain system setup random data from the first OTP data; defining system configuration information including a plurality of cipher parameters based on the system setup random data, wherein the plurality of cipher parameters include encryption cipher parameters and decryption cipher parameters; and encrypting or decrypting the data based, respectively, at least on the encryption cipher parameters or the decryption cipher parameters to generate encrypted data or decrypted data respectively.  (Column 8 lines 5-21; Column 10 lines 4-52; Column 11 lines 35-47)  (Shields teaches receiving seed data in order to obtain a system set up random from the data and defining system configuration including a plurality of cipher parameters, including encryption cipher and decryption cipher, and encrypting data based on said parameters) 
Shields does not explicitly disclose an index location.


It would have been obvious to one of ordinary skill in the art at the time the invention was filed to use the index of Tomkow with Shields because it takes less processing power/space [0015].

Claims 2, 3, 4, 9, 10, 11, 16, 17, 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shields US 10,382,196 in view of Tomkow US 2017/0180117 in view of Bowness US 9,071,424
As per claims 2, 9, 16 Shields teaches The method of claim 1, further comprising: determining whether the plurality of cipher parameters are to be updated based on a parameter update rate included in the defined system configuration information; and automatically updating some or all of the plurality of cipher parameters in response to determining that the plurality of cipher parameters are to be updated.  (Column 10 lines 27-30)  (updates after communication session)

Bowness teaches a parameter update rate and that updating is done at specific update inetervals during an active communication (Column 6 lines 12-45)
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to use the update rate of Bowness with the prior art because it increases security.
Tomkow teaches OTP data is pre-stored in a data store coupled to the communication device.   [0014][0015][0020][0077][0078] (Tomkow uses seed data/pointer data to find a OTP that is random in a database of OTP that is stored and coupled to a communication device)
As per claims 4, 11, 18 Shields teaches The method of claim 2, wherein automatically updating some or all of the plurality of cipher parameters comprises: using the extracted first seed bits to further obtain, from the first OTP data, a starting index of third OTP data, using the starting index of the third OTP data to index into a first index location of the third OTP data and obtain 

Tomkow teaches sequentially retrieving one or more second random numbers from the second OTP data based on a second index location of the second OTP data located immediately after the one or more first random numbers; and updating some or all of the encryption cipher parameters with second new encryption parameter values computed using the one or more second random numbers from the second OTP data.  [0078] (next unused pad)
As per claims 7, 14, 21 Bowness teaches a parameter update rate and that updating is done at specific update inetervals during an active communication (Column 6 lines 12-45)

Claims 5, 12, 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shields US 10,382,196 in view of Tomkow US 2017/0180117 in view of Guajardo Merchan US 10,833,851.

As per claims 5, 12, 19 Guajardo Merchan teaches The method of claim 1, further comprising permanently deleting by the communication device the first plurality of first seed bits from the seed data.  (Column 15 lines 5-15)  (erases seed data)   
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to use the erasure of Guajardo Merchan with the prior combination because it increases security.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER BROWN whose telephone number is (571)272-3833.  The examiner can normally be reached on M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luu Pham can be reached on (571) 270-5002.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHRISTOPHER J BROWN/Primary Examiner, Art Unit 2439